Dismissed and Memorandum Opinion filed August 7, 2008







Dismissed
and Memorandum Opinion filed August 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00423-CV
____________
 
AUSTIN KAN DOO PLUMBING, INC. AND
CRAIG MUNDT, Appellants
 
V.
 
AC PLUMBING SUPPLY, INC.,
Appellee
 

 
On Appeal from the 165th District
Court
Harris County, Texas
Trial Court Cause No.
2006-68990
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed February 26, 2008.  The notice of appeal was
filed on May 16, 2008.  To date, our records show that neither appellant has
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent). 
Appellant Craig Mundt has not established indigence.  Id.  Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
  This Court gave appellants the requisite ten-days= notice that this
appeal was subject to dismissal, but appellants have not paid the filing fee in accordance with
our order of June 26, 2008.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed August
7, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.